Title: To George Washington from Timothy Pickering, 28 October 1780
From: Pickering, Timothy
To: Washington, George


                  
                     Sir
                     Camp at Totowa Oct. 28th 1780
                  
                  Sensible how mortifying is Disappointment especially when the
                     Object of our wishes is almost within our Grasp; aware that the supposed Cause
                     of the Disappointment is ever the Subject of Censure and Resentment; and
                     fearing your Excellency will deem me greatly culpable for the Failure of the
                     late Enterprize of the Light Infantry; I beg you will do me the Favor to read
                     the Orders I gave on the Occasion, Copies of which I inclose. Each was given on
                     the Instant of receiving from Colonel Hamilton his several Communications on
                     the subject.
                  After dispatching an Express with the Letter No. 1 and another
                     Express with the Letter No. 2, and the Instructions No. 3, I rode myself to
                     Major Cogswell, that I might be assured of his having received my Orders. He
                     arrived soon after having received my Letter from the Express, whom I had
                     directed not to cease riding untill he had found him. The Major instantly wrote
                     his Orders relative to the Removal of the Boats, and sent them to his Conductor
                     before I left him.
                  The next Day (the 25th) late in the Afternoon my Express returned
                     from Kings Ferry—Mr Kiers the Quarter Master there was sick; and unable to do
                     anything; but the Express agreeably to the conditional Instructions I had given
                     him executed the Orders with so much promptitude, that the next Day he put into
                     the Boats near Suffrans three and forty Oars. He inform’d me that there were no
                     double Trees at the Boats; but that the Conductor would endeavor to procure some
                     of the neighbouring Farmers, and if he failed, the Conductor said he would send
                     back one of his People to fetch them from his quarters, and in the mean Time
                     get on with the Boats as far as he could. About seven that Evening, I sent off
                     the Letter No. 5 to Major Cogswell, and immediately afterwards rode myself to
                     Head Quarters—With what passed there Colonel Hamilton is acquainted.
                  On the first Notice of the Affair I directed Colonel Baldwin to
                     repair the Carriages (which I went to examine) of the Boats in Camp and got
                     them ready to move by ten the next morning—On the 26th I went to the Boats to
                     see if they were in Readiness. The Carriages had been repaired, but the Wheels
                     wanted Tar, and the Boats thole Pins—These Defects I caused to be remedied, and
                     some spare thole pins to be made, lest the other boats should be deficient, and
                     about the Time the Teams were fixed to them the Boats were ready to move.
                  In the afternoon I rode to the two Bridges (hurrying on the Boats
                     as I passed) where I expected to find the Boats from Suffrans; but to my
                     extreme Mortification they had not arrived. Immediately rode to Dodds where I
                     found Major Cogswell who informed me the Boats were near at Hand. I waited a
                     little for the Arrival of some and rode forward to meet the rest. They advanced
                     with Rapidity; and after seeing half of them over the Hill, and the Residue
                     just ascending I returned to the two Bridges where I expected to meet some
                     Officer with Orders whether to proceed with the Boats or to stop them. For not
                     knowing the Distance they would have to march beyond the Point to which they
                     were ordered to proceed, I could not determine tho I feared, that they would
                     arrive too late. But on coming to the two Bridges, whither Major Cogswell had
                     galloped a little before me he presented me with Major Langborn’s Orders to
                     drive on the Boats with all possible Dispatch, and they were pushd
                     accordingly.
                  In the Course of the Business I gave many verbal Directions all
                     tending to effect a punctual Execution of Orders, but they would be too tedious
                     to relate and some as they arose from the Occasion, I could not now recollect.
                  I am sorry to trouble your Excellency with so long a Detail; but
                     I have felt too much pain not to attempt by a Relation of Facts, to remove any
                     unfavorable Impressions on your Excellency’s Mind which the Event of the Affair
                     may have produced. I should also be happy that the Marquis were acquainted with
                     the state of the Matter as here given, if in your Excellency’s Opinion it
                     amounts to a Justification, or will in any Degree lessin the Blame I may
                     otherwise incur.
                  I should sooner have laid before your Excellency Copies of my
                     Orders on this Occasion, with such Remarks as I have now made; but the Business
                     of my Office, especially the writing divers public Letters, which did not admit
                     of Delay prevented me. I have the Honor to be with the greatest Respect Your
                     Excellency’s Most Obedt Servt
                  
                     Tim: Pickering Q.M.G.
                  
               